   Case 3:19-cv-00252-CHB Document 1 Filed 04/04/19 Page 1 of 3 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE
                              Case No. __________________
                                        3:19-cv-252-CHB

AMANDA MCMAKIN                                                                  PLAINTIFF
V.

SUNRISE SENIOR LIVING
MANAGEMENT, INC.                                                                DEFENDANT


                                  NOTICE OF REMOVAL

       Defendant, Sunrise Senior Living Management, Inc. hereby removes to the United States

District Court for the Western District of Kentucky, Louisville Division, the action captioned

Amanda McMakin v. Sunrise Senior Living Management, Inc., Case No. 19-CI-001331, which is

currently pending in Jefferson Circuit Court, in the Commonwealth of Kentucky. As grounds for

removal of the Action, Defendant states:

       1.     On or about March 5, 2019, Amanda McMakin filed a Complaint in Jefferson

County Circuit Court, Case No. 19-CI-001331. Defendant, Sunrise Senior Living Management,

Inc., was served with a summons and a copy of the Complaint on March 5, 2019 through its agent

for service of process, CT Corporate System. Copies of all process and pleadings in said action

are attached hereto in accordance with 28 U.S.C. §1446(a).

       2.     Upon information and belief, Plaintiff is and was at all times relevant hereto,

including at the time of filing this Notice of Removal and at the commencement of Civil Action

No. 19-CI-001331, a citizen of the state of Kentucky.

       3.     Defendant, Defendant, Sunrise Senior Living Management, Inc., at all times

relevant hereto, including at the time of filing this Notice of Removal and at the commencement
   Case 3:19-cv-00252-CHB Document 1 Filed 04/04/19 Page 2 of 3 PageID #: 2




of Civil Action No. 19-CI-001331, is a foreign limited liability company organized under the laws

of the state of Virginia with a principal place of business in Virginia.

       7.      Due to the allegations raised in the Complaint attached hereto, Defendant believes

that Plaintiff seeks in excess of $75,000.00 in damages, exclusive of interest and costs.

       8.      This action is one over which this Court has original jurisdiction pursuant to the

provisions of 28 U.S.C. §1332(a)(1) and is one that may be removed to this Court pursuant to 28

U.S.C. §1441(a). This is an action between citizens of different states.

       9.      This Notice of Removal is filed within thirty (30) days after Defendant received a

copy of Plaintiff’s Complaint, as required by 28 U.S.C. §1446(b).

       10.     A copy of this Notice of Removal will be filed with the Clerk for the Jefferson

Circuit Court, in the Commonwealth of Kentucky and served upon other counsel of record.

                                               Respectfully submitted,

                                               GWIN STEINMETZ & BAIRD, PLLC



                                               /s/ Michael F. Sutton
                                               Michael F. Sutton
                                               msutton@gsblegal.com
                                               Jessica D. Burton
                                               Jburton@gsblegal.com
                                               Anna C. Zwicky
                                               azwicky@gsblegal.com
                                               401 West Main Street, Suite 1000
                                               One Riverfront Plaza
                                               Louisville, Kentucky 40202
                                               Telephone: (502) 618-5700
                                               Facsimile: (502) 618-5701
                                               Counsel for Defendant




                                                  2
   Case 3:19-cv-00252-CHB Document 1 Filed 04/04/19 Page 3 of 3 PageID #: 3




                                 CERTIFICATE OF SERVICE

   I hereby certify that on April 4, 2019, I electronically filed the foregoing with the Clerk of the
Court by using the CM/ECF system, which will send a notice of electronic filing to the following:

Brian E. Clare
Attorney at Law
600 W. Main Street, Suite 300
Louisville, Kentucky 40202
Counsel for Plaintiff



                                              /s/ Michael F. Sutton
                                              Michael F. Sutton
                                              msutton@gsblegal.com
                                              Jessica D. Burton
                                              Jburton@gsblegal.com
                                              Anna C. Zwicky
                                              azwicky@gsblegal.com
                                              401 West Main Street, Suite 1000
                                              One Riverfront Plaza
                                              Louisville, Kentucky 40202
                                              Telephone: (502) 618-5700
                                              Facsimile: (502) 618-5701
                                              Counsel for Defendant




                                                 3
